Case 1:20-cv-04100-JSR Document 55-9 Filed 07/10/20 Page 1 of 4




                    EXHIBIT I
      Case 1:20-cv-04100-JSR Document 55-9 Filed 07/10/20 Page 2 of 4




           REPORT ON THE MOST SERIOUS
         MANAGEMENT AND PERFORMANCE
       CHALLENGES FACING THE SMALL BUSINESS
        ADMINISTRATION IN FISCAL YEAR 2019




OCTOBER 11, 2018                                       REPORT NUMBER 19-01
         Case 1:20-cv-04100-JSR Document 55-9 Filed 07/10/20 Page 3 of 4


guarantee loans to high-risk franchises and industries without monitoring risks, and where
necessary, implementing controls to mitigate those risks. OIG reports have also found that SBA did
not establish measures to evaluate the performance of pilot loan programs or evaluate performance
when performance measures were established. For example, SBA’s Community Express loan
program was maintained as a pilot program for over 10 years without SBA performing an
evaluation of the program. The pilot had been dominated by two lenders employing questionable
credit practices and charging higher interest rates that ultimately led to SBA ending the program.

Since that time, SBA has made substantial progress in demonstrating that information from the
portfolio risk management program is used to support risk-based decisions and implementing
additional controls to mitigate risks in SBA loan programs. Specifically, in FY 2016 SBA established
performance measures and risk mitigation goals applicable to each loan program and the entire
lending portfolio. OCRM also conducted portfolio analyses of problem lenders with heavy
concentrations in SBA 7(a) lending and sales on the secondary market. In response, OCRM
proposed actions to mitigate SBA exposure on the secondary market. In FY 2017, SBA began an
ongoing study of lender compliance with SBA loan status reporting. SBA identified deficiencies with
the reporting and subsequently issued Information Notice 5000-1945, reminding lenders of the
reporting requirements. Lastly, in FY 2018, SBA analyzed areas of identified risk including
assessing the impact of hurricane deferments on 7(a) portfolio performance, accommodations
concentration in the 7(a) portfolio, and an evaluation of the Community Advantage Program. Based
on these analyses, SBA determined that the hurricane deferments would not have a significant
impact on the ability to continue to operate at a zero subsidy, accommodations concentrations
warrant continued monitoring, and that changes are necessary to the Community Advantage
Program.

SBA maintains that the current program tracks performance to support risk-based decisions at the
portfolio, sub-program, and lender level, and that identified risk issues are presented to SBA
executive leadership at Lender Oversight Committee meetings. SBA will need to continue to
demonstrate during FY 2019 that information from this program is used to support risk-based
decisions and implement additional controls to mitigate risks.

Increased Risk Introduced by Loan Agents

Prior OIG audits and investigations identified that SBA did not have a way to effectively identify and
track loan agent involvement in its 7(a) and 504 loan portfolios and had outdated enforcement
regulations. Additionally, OIG investigations have revealed a pattern of fraud by loan packagers and
other for-fee agents in the 7(a) Loan Program, involving hundreds of millions of dollars. Since FY
2005, OIG has investigated at least 22 cases with confirmed loan agent fraud, totaling at least $335
million. Further, OIG has determined that loan agents were involved in approximately 15 percent of
all 7(a) loans increasing the risk of default. Despite the prevalence of fraud in its loan portfolios,
SBA’s oversight of loan agents has been limited.

However, SBA has made substantial progress in developing effective methods to disclose and track
loan agent activities on 7(a) program loans. Specifically, SBA requires lenders to provide a loan
agent disclosure form (Form 159) to SBA’s fiscal and transfer agent (FTA). Additionally, the FTA
must enter the data into a database accessible to SBA. SBA also began linking 7(a) loan Form 159
information with its loan data. However, a September 2015 OIG report on SBA’s loan agent
oversight (Report 15-16) identified significant issues in the data quality on the Form 159. While
SBA has implemented an automated Form 159 within the SBA One system, an automated lending
platform that assists lenders with everything from determining loan eligibility through closing their
loan, SBA will likely need to make further modifications to this process. In 2016, SBA issued a notice



                                                  8
         Case 1:20-cv-04100-JSR Document 55-9 Filed 07/10/20 Page 4 of 4


to lenders reiterating its requirements for loan agent disclosures and submission of the Form 159
to its FTA.

Additionally, in response to OIG concerns that SBA loan agent enforcement regulations are
outdated, SBA prepared the Final Rule for Agent Revocation and Suspension Procedures, which was
submitted to and approved by the SBA Administrator. However, due to the Presidential Executive
Order on Reducing Regulation and Controlling Regulatory Costs, SBA does not intend to submit the
final regulation to the Office of Management and Budget (OMB). SBA has indicated that the
additional regulation is no longer necessary to provide effective enforcement procedures for loan
agents because those effective enforcement procedures already exist in the SOP. Based on our
review, we have determined that SBA’s existing regulations and enforcement procedures would
likely be sufficient.

In response to our loan agent report, SBA stated that it would explore the feasibility of
implementing a registration system. Subsequently, SBA determined that the optimal way to gather
information is the enhanced Form 159 that is required to be submitted electronically. The
enhanced Form 159 was recently approved by OMB and will be rolled out with official notification
and lender training. In addition to the enhanced Form 159, SBA’s upcoming FTA contract will
require the FTA to develop application and follow-up controls over lender submissions, to ensure
that critical fields on each form are completed. SBA expects the enhanced controls to be fully
implemented during FY 2019. In FY 2018, OIG removed one action (previously number five) from
this challenge because recommended action number three fully addresses the intent of both
recommended actions and aligns with the ongoing process improvements.

In addition, a March 2015 audit (Report 15-06) noted that the outsourcing of traditional lender
functions to Lender Service Providers (LSPs), a type of loan agent, has significantly increased in
recent years. Specifically, in 2014, over 770 lenders—or approximately 28 percent of the active 7(a)
lenders—had an approved agreement with at least one LSP. Additionally, SBA loan portfolios
associated with the three largest LSPs exceeded that of many of the top 100 active SBA 7(a)
program lenders.

Since our 2015 report, the number of SBA-approved LSP agreements has reached almost 2,500, due
in part to SBA’s effort to better control access by LSPs to its systems. Specifically, SBA assigns an
identifying number for all LSPs that access SBA systems and records all SBA-approved LSP
agreements. This trend has enabled OCRM to develop initial performance metrics on LSP
performance, but oversight is still limited. This audit also noted that several referrals regarding
improper loan agent activities had not been acted upon by OCRM. In response, OCRM developed and
now maintains a tracking system on referrals. As loan agent involvement in the 7(a) program
continues to increase, it will become especially important for SBA to have oversight tools in place to
identify and track loan agent involvement in this sizeable program.




                                                  9
